On Petition for Rehearing.
Hottel, P. J.
Appellants have filed a petition for a rehearing in this ease, and, in their brief in support thereof, very earnestly and ably press upon the court their reasons therefor. Our attention is first called to' our manner of disposing of the first and second of the five propositions insisted on by appellee and set .out in the opinion. The opinion expressly stated that the conclusion reached by the court on the fifth proposition rendered unnecessary a discussion of the other propositions, but in that connection we made some observations with reference to the effect of the decision of the Supreme Court in the case of Crawfordsville Trust Co. v. Ramsey (1912), 178 Ind. 258, 98 N. E. 177, upon the first and second propositions and appellant’s contention in relation thereto, which upon investigation we have. concluded are in apparent conflict with some of the decisions to which our attention is called by appellants in their brief on this petition. We have therefore eliminated from the original opinion such observations, they being entirely independent of and unnecessary to the support of the final conclusion reached on the fifth proposition which presented the controlling question upon which the opinion rests.
It is also insisted by appellant that “in the opinion”, this court erroneously assumed that the trial court found that the gift was conditioned on Ramsey’s death, and incorrectly quoted appellant as contending that there was no evidence *76to support “that part of said finding which states that the gift was conditioned on that event.” We inadvertently-used the word “gift” where strict accuracy required the use of the word “assignments.” Appellant’s contention made in his original brief was that there was “no evidence in the record to sustain that part of finding 25 * * * which is that each and all of the assignments made by Ramsey, were conditioned on the event of his death * * * Appellants, in their original brief, contended that the assignments were set out in the finding and that they show that they were not conditioned on any event. The assignments in this case were the instruments through which the gift claimed by appellant was conveyed, and while such assign.ments did not in fact constitute the gift, if by the word gift, the property given is meant, yet they did constitute the evidence of the gift here relied on, and when the finding referred to is read in its entirety, it is manifest that by the word assignments, as there used, the court intended to convey the same meaning that would have been conveyed by the use of the word gift. In this connection, counsel, in their original brief, said: “Just what the court meant by the words ‘conditioned on that event’ we are unable to say. If the court meant that the assignments were executed by Mr. Ramsey because he thought he was going to diq that might very well bring the gift within the definition of a gift inter vivos and at least would not take it out of the terms of a gift causa mortis.” We do not think there can be any doubt about the meaning of this finding or the meaning of the words therein “conditioned on that event”. Such finding not only means what appellants think it might mean, viz., that the assignments were executed by Mr. Ramsey because he thought he was going to die, but it means more, as clearly appears from the words which immediately follow the words “conditioned on that event”, viz., “and would not have been made had not the said Ramsey been suffering from said disease and soon expected to die therefrom.” *77This language certainly puts the meaning of this finding beyond doubt or controversy and it has ample evidence for its support as shown by other findings of an evidentiary character set out in the original opinion, all of which findings had some evidence to support them.
12. We next consider appellant’s contention that the opinion is in conflict with the decision of the Supreme Court in the case of Pond v. Sweetser (1882), 85 Ind. 144, and that if it stands, it will upset modern business. The answer to the first of these contentions is that the case referred to was decided before the passage of §3025 .Burns 1908, Acts 1891 p. 404. While it is true, as appellant contends, that this section of the statute affects only the personal property of which the husband dies seized, and is not intended as a limitation on his right of disposition of such property during his life, yet it is a clear and an express manifestation of the intention of the legislature, expressed since such decision was rendered, to prevent and prohibit the husband from depriving his wife of a one-third interest in his personal property by a testamentary disposition thereof. The findings in this case show that the decedent, Ramsey, did by indirection, that which the section of statute referred to was intended to prevent him from directly doing. With said §3025, supra, now a part of the law of the State, we think the facts of this case bring it clearly within the rule laid down in the numerous cases decided in other jurisdictions and cited in the original opinion, involving analogous statutory provisions, and also within the spirit of the more recent holdings of the Supreme Court, all of which recognize and indicate a disposition on the part of courts generally to construe liberally statutes of the character here involved. Darby v. Vinnedge (1913), 53 Ind. App. 525, 100 N. E. 862, and eases there cited; Staser v. Garr, Scott & Co. (1906), 168 Ind. 131, 135, 136, 79 N. E. 404, and cases there cited. The conclusion reached in the original opinion is also supported by the numerous decisions of the Supreme *78Court ancl this court which expressly hold that the courts will not permit one to do indirectly that which the law expressly forbids him from doing directly. Sharp v. State, ex rel (1913), 54 Ind. App. 182, 99 N. E. 1072, and cases cited; State ex rel, v. Forsythe (1896), 147 Ind. 466, 472, 473, 44 N. E. 593, 33 L. R. A. 221, and cases cited. To us it seems a reflection on “modern business” to assume that it will be disturbed to any appreciable extent by this opinion.
The opinion expressly recognizes the general rule to be that a man, during life, may dispose of his personal property as he pleases, and that his wife or his widow will have no interest in the property so disposed of. It is the exceptional facts and features of the present ease that prevent the application of such general rule, and we do not think that “modern business” will have to do very frequently with gifts made in extremis by a donor who gives because he knows and fully realizes that he is afflicted with a disease from which he cannot recover, the gift being conditioned on the event of his death, and with an express reservation of the use of the property given during his life, and changed from a gift by will in the first instance to one by assignment, because the donor, after making his will, learns that his widow may defeat the gift to the extent of her one-third interest therein, and to prevent such a result makes an assignment of the property so willed. Such, in effect, are the findings upon which the original opinion is based. It shows that there was present in this case every element essential and necessary under any and all of the decisions cited in the original opinion, where the facts were held sufficient to take the particular case out of the application of the general rule that permits the husband in life to sell or transfer his personal property as he pleases, and sufficient to bring it within the provisions of a statute intended to preserve the wife’s interest in such property as against any disposition thereof, testamentary in character, and made with the intent to defeat the wife of her interest in the *79property so disposed of. The petition for rehearing is therefore denied.
Note—Reported in 100 N. E. 1049; 102 N. E. 282. As to gifts causa mortis, see 99 Am. St. 890. As to election by widow between benefits of will and right to dower, see 92 Am. St. 695. On the power of a husband or his creditors to defeat dower, see 18 L. R. A. 75. See, also, under (2) 40 Cyc. 1376; (4) 3 Cyc. 188; (5) 2 Cyc. 535; (6) 2 Cyc. 533; (7) 20 Cyc. 1195, 1243; (8) 20 Cyc. 1230; (9) 20 Cyc. 1211; (10) 20 Cyc. 1198; (11) 20 Cyc. 1222; (12) 21 Cyc. 1155; (14) 38 Cyc. 1978; (16) 2 Cyc. 535.